         Case 9:20-cr-00050-DLC Document 36 Filed 04/15/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 20–50–M–DLC

                      Plaintiff,

 vs.                                                         ORDER

 ROBERT BRANDON CALLISON,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on March 31, 2021. (Doc. 35.) As neither

party objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept Robert Brandon Callison’s

guilty plea after Callison appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of receipt of child

pornography, in violation of 18 U.S.C. § 2252(a)(2), and one count of distribution

                                           1
        Case 9:20-cr-00050-DLC Document 36 Filed 04/15/21 Page 2 of 2



of methamphetamine to a person under the age of 21 in violation of 18 U.S.C.

§§ 841(a)(1) and 859, as set forth in the Superseding Information. (See Doc. 27.)

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 35) IN FULL.

      IT IS FURTHER ORDERED that Robert Brandon Callison’s motion to

change plea (Doc. 25) is GRANTED, and Robert Brandon Callison is adjudged

guilty as charged in Counts I and II of the Superseding Information.

      DATED this 15th day of April, 2021.




                                         2
